DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-19, and 21-23 are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,239,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Skoge on 07/21/2022.
The application has been amended as follows: Claim 1 is amended to recite:  An ignition protected switch device comprising:
a housing;
a line-side terminal and a load-side terminal coupled to the housing; 
a bus structure in the housing and including at least one solid state switching element operable in an arc-free manner to connect the load-side terminal to the line-side terminal and disconnect the load-side terminal from the line-side terminal; and
a controller operating the at least one solid state switching element in reference to a first operating temperature limit for the bus structure, thereby precluding the operating bus structure from being an ignition source in a hazardous location, whereby the ignition protected switch device is compliant for use in the hazardous location without requiring a separately provided explosion-proof enclosure; and
a toggle switch, wherein the controller is further configured to operate the at least one solid state switching element in response to the toggle switch.
Claim 14 is canceled.
Claim 22 is amended to recite: An ignition protected switch device for a hazardous location with airborne flammable gas or vapor in an amount sufficient to produce an explosive mixture, the ignition protected switch device comprising:
a housing;
a line-side terminal and a load-side terminal coupled to the housing; 
a bus structure in the housing, the bus structure including at least one solid state switching element, the at least one solid state switching element being operable in an arc-free manner to selectively conduct current between the line-side terminal and the load-side terminal or to preclude current flow between the line-side terminal and the load-side terminal and therefore electrically isolate the load-side terminal from the line-side terminal; and
a controller operating the at least one solid state switching element to maintain an operating temperature of the ignition protected switch device below a rated temperature for the hazardous location in order to preclude the operating temperature from being an ignition source, whereby the ignition protected switch device is compliant for use in the hazardous location without requiring a separately provided explosion-proof enclosure; and
a toggle switch, wherein the controller is further configured to operate the at least one solid state switching element in response to the toggle switch.
Claim 23 is amended to recite: A switch device for an NEC Division 2 or IEC Zone 1 location, the switch device comprising:
a housing;
a line-side terminal and a load-side terminal coupled to the housing; 
a bus structure in the housing and including at least one semiconductor switch operable electronically to conduct current from the load-side terminal to the line-side terminal or to isolate the load-side terminal from the line-side terminal; and
a controller operating the at least one semiconductor switch to avoid an operating temperature of the ignition protected switch device exceeding a rated temperature for the NEC Division 2 or IEC Zone 1 location, thereby precluding the operating temperature from being an ignition source in the NEC Division 2 or IEC Zone 1 location and rendering the switch device compliant for use in the NEC Division 2 or IEC Zone 1 location without requiring a separately provided ignition-proof enclosure; and
a toggle switch, wherein the controller is further configured to operate the at least one solid state switching element in response to the toggle switch.

Allowable Subject Matter
Claims 1, 4-13, 15-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-13, 15-19, and 21-23 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, 22, or 23, especially a toggle switch, wherein the controller is further configured to operate the at least one solid state switching element in response to the toggle switch. The closest prior art references of record are Volmer et al. U.S. Patent Application 2015/0211534 (hereinafter “Volmer”), Grunow et al. U.S. Patent Application 2017/0265316 (hereinafter “Grunow”), Lopata U.S. Patent Application 2007/0255460 (hereinafter “Lopata”), Manahan et al. U.S. Patent Application 2010/0288467 (hereinafter “Manahan”), and Wright et al. U.S. Patent No. 7,643,256 (hereinafter “Wright”). Regarding claim 1, Volmer teaches an ignition protected switch device (i.e. battery pack 10)(refer also to [0007]) comprising: a housing (refer to [0042]); a load-side terminal coupled to the housing (refer to contacts 22 and 23)(fig.2)(refer also to [0042]); a bus structure (implicit)(refer to fig.2) in the housing (implicit) and including at least one solid state switching element operable in an arc-free manner to connect the load-side terminal to the line-side terminal and disconnect the load-side terminal from the line-side terminal (i.e. circuit breakers 17 and 19)(fig.2); and a controller (i.e. protective circuit 14)(fig.2) operating the at least one solid state switching element (implicit); whereby the ignition protected switch device is compliant for use in the hazardous location without requiring a separately provided explosion-proof enclosure (implicit)(refer to [0007]), however Volmer does not teach a line-side terminal coupled to the housing, the controller operating in reference to a first operating temperature limit for the bus structure, thereby precluding the operating bus structure from being an ignition source in a hazardous location; and a toggle switch, wherein the controller is further configured to operate the at least one solid state switching element in response to the toggle switch. Grunow teaches a line-side terminal coupled to the housing (implicit)(refer to mainboard 120 and grommets 115)(fig.1)(refer also to [0014]), however Grunow does not teach the controller operating in reference to a first operating temperature limit for the bus structure, thereby precluding the operating bus structure from being an ignition source in a hazardous location; and a toggle switch, wherein the controller is further configured to operate the at least one solid state switching element in response to the toggle switch. Lopata teaches the controller operating in reference to a first operating temperature limit (refer to [0022]) for the bus structure (implicit), thereby precluding the operating bus structure from being an ignition source in a hazardous location (implicit), however Lopata does not teach a toggle switch, wherein the controller is further configured to operate the at least one solid state switching element in response to the toggle switch. Manahan and Wright teach similar circuits; however it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volmer, Grunow, Lopata, Manahan, and/or Wright to arrive at the claimed invention. Claims 4-13, 15-19, and 21 are allowed based on their dependency on claim 1. Claims 22 and 23 are allowed mutatis mutandis the reasons for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839